Name: 2004/542/: 2004/542/EC:#Commission Decision of 25 June 2004 amending Annex II to Council Decision 79/542/EEC as regards the list of third countries from which the Member States authorise imports of fresh meat (notified under document number C(2004) 1954) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  tariff policy;  international trade;  cooperation policy;  agricultural policy
 Date Published: 2004-07-10; 2008-12-05

 10.7.2004 EN Official Journal of the European Union L 240/7 COMMISSION DECISION of 25 June 2004 amending Annex II to Council Decision 79/542/EEC as regards the list of third countries from which the Member States authorise imports of fresh meat (notified under document number C(2004) 1954) (Text with EEA relevance) (2004/542/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), and in particular, Article 14(3)(c) and (d) and Article 15 thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular Article 8(1) and (4) thereof, Whereas (1) Council Decision 79/542/EEC of 21 December 1979 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (3), has been recently amended by Commission Decision 2004/212/EC (4). Pursuant to this amendment, new models of health certificates will come into force on 1 May 2004. (2) Commission Decision 93/402/EEC of 10 June 1993 concerning animal health conditions and veterinary certificate for imports of fresh meat from South American countries (5), still applies to Argentina, Brazil, Chile, Colombia, Paraguay and Uruguay and has recently been amended by Decision 2003/758/EC (6), which modified the regionalisation of Argentina; this Decision will be repealed on the 1 May 2004 by Decision 2004/212/EC. (3) Commission Decision 1999/283/EC of 12 April 1999 concerning animal health conditions and veterinary certificate for imports of fresh meat from certain African countries (7), has recently been amended by Decision 2003/571/EC (8), which modified the regionalisation of Swaziland; this Decision will be repealed on the 1 May 2004 by Decision 2004/212/EC. (4) Commission Decision 2000/585/EC of 7 September 2000 drawing up a list of third countries from which Member States authorise imports of rabbit meat and certain wild and farmed game meat, and laying down the animal and public health and the veterinary certification conditions for such imports (9), has recently been amended by Decision 2004/245/EC (10), which authorised Iceland for export of farmed and wild game meat of cloven-hoofed animals excluding swine. (5) Therefore Decision 79/542/EEC must be updated to take into account the regionalisation and certification requirements concerning Argentina as laid down in Decision 2003/758/EC, concerning Swaziland as laid down in Decision 2003/571/EC and concerning Iceland as laid down in Decision 2004/245/EC. (6) ISO codes relating to some third countries listed in part 1 of Annex II to Decision 79/542/EEC should be updated. (7) It should be clarified that the use of the model certificates laid down in Decision 79/542/EEC is required without prejudice to specific certification requirements based on Community agreements with third countries. (8) Part 1 of Annex II to Decision 79/542/EEC should be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex II to Decision 79/542/EC is replaced by the Annex to this Decision. Article 2 This Decision shall apply from 1 May 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 June 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 302, 31.12.1972 p. 28. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Decision 2004/372/EC (OJ L 118, 23.4.2004, p. 45). (4) OJ L 73, 11.3.2004, p. 11. (5) OJ L 179, 22.7.1993, p. 11. (6) OJ L 272, 23.10.2003, p. 16. (7) OJ L 110, 28.4.1999, p. 16. (8) OJ L 194, 1.8.2003, p. 79. (9) OJ L 251, 6.10.2000, p. 1. (10) OJ L 77, 13.3.2004, p. 62. ANNEX ANNEX II (FRESH MEAT) PART 1 List of third countries or parts thereof (1) Country Code of territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU 1 and 2 AR-1 The Provinces of Buenos Aires, Catamarca, Corrientes, Entre RÃ ­os, La Pampa, La Rioja, Mendoza, Misiones, Neuquen, Rio Negro, San Juan, San Luis, Santa Fe, Santiago del Estero, and Tucuman. BOV A AR-2 La Pampa and Santiago del Estero BOV A 1 and 2 AR-3 Cordoba BOV A 1 and 2 AR-4 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI AR-5 Formosa (only the territory of Ramon Lista) and Salta (only the department of Rivadavia) BOV A 1 and 2 AR-6 Salta (only the departments of General Jose de San Martin, Oran, Iruya, and Santa Victoria) BOV A 1 and 2 AR-7 Chaco, Formosa (except the territory of Ramon Lista), Salta (except the departments of General Jose de San Martin, Rivadavia, Oran, Iruya, and Santa Victoria), Jujuy BOV A 1 and 2 AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia and Herzegovina BA-0 Whole country  BG  Bulgaria BG-0 Whole country EQU BG-1 The provinces of Varna, Dobrich, Silistra, Choumen, Targovitchte, Razgrad, Rousse, V.Tarnovo, Gabrovo, Pleven, Lovetch, Plovdic, Smolian, Pasardjik, Sofia district, Sofia city, Pernik, Kustendil, Blagoevgrad, Vratza, Montana and Vidin BOV, OVI RUW, RUF BG-2 The provinces of Bourgas, Jambol, Sliven, Starazagora, Hasskovo, Kardjaliand and the 20-km-wide corridor on the border with Turkey  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 States of ParanÃ ¡, Minas Gerais (except regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Sete Lagoas and BambuÃ ­), SÃ £o Paulo, EspÃ ­ritu Santo, Mato Grosso do Sul (except for the municipalities of Sete Quedas, Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡), Santa Catarina, Goias and the regional units of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o), Caceres (except for the municipality of Caceres), Lucas do Rio Verde, Rondonopolis (except for the municipality of Itiquiora), Barra do GarÃ §a and Barra do Burges in Mato Grosso. BOV A 1 and 2 BR-2 State of Rio Grande do Sul BOV A 1 and 2 BR-3 State of Mato Grosso do Sul, municipality of Sete Quedas BOV A 1 and 2 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 5, 6, 7, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 and 2 BW-2 The veterinary disease control zones 10, 11, 12, 13 and 14 BOV, OVI, RUF, RUW F 1 and 2 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW CH  Switzerland CH-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW CN  China (Peoples Republic of) CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CO-1 The zone included within the borderlines from the point where the Murri River flows into the Atrato River, downstream along the Atrato River to where it flows into the Atlantic Ocean; from this point to the Panamanian border following the Atlantic coastline to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Columbian-Panamanian border; from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri River flows into the Atrato River. BOV A 2 CO-2 The municipalities of Arboletas, Necocli, San Pedro de Urah, Turbo, Apartado, Chigorodo, Mutata, Daheiba, Uramita, Murindo, Riosucio (right bank of the Atrato river) and Frontino. EQU CO-3 The zone included within the borderlines from the mouth of the Sinu River on the Atlantic Ocean, upstream along the Sinu River to its headwaters of Alto Paramillo; from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu River along the Atlantic coast. BOV A 2 CR  Costa Rica CR-0 Whole country BOV, EQU CS  Serbia and Montenegro CS-0 Whole country  CS-1 Whole country except the region of Kosovo and Metohija BOV, OVI, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU MG  Madagascar MG-0 Whole country  MK  Former Yugoslav Republic of Macedonia (2) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F 2 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  Panama PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Chaco central and San Pedro areas BOV A and F 1 and 2 RO  Romania RO-0 Whole country BOV, OVI, EQU, RUW, RUF RU  Russian Federation RU-0 Whole country  RU-1 Region of Murmansk (Murmanskaya oblast) RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane BOV, RUF, RUW F 2 SZ-2 The veterinary foot-and-mouth surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice No 51 of 2001 BOV, RUF, RUW F 1 and 2 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW UY  Uruguay UY-0 Whole country EQU BOV A 1 BOV, OVI B 1 and 2 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28o, and  the district of Camperdown, in the province of KwaZulu-Natal BOV, OVI, RUF, RUW F 2 ZW  Zimbabwe ZW-0 Whole country  Specific conditions referred to in column 6 1 : Geographic and timing restrictions Code of territory Veterinary certificate Time period/dates for which importation into the Community is authorised or not authorised in relation to dates of slaughter/killing of animals from which the meat was obtained Model SG AR-1 BOV A Before and including 31 January 2002 Not authorised After and including 1 February 2002 Authorised AR-2 BOV A Before and including 8 March 2002 Not authorised After and including 9 March 2002 Authorised AR-3 BOV A Before and including 26 March 2002 None After and including 27 March 2002 Authorised AR-4 BOV, OVI, RUM, RUF  Before and including 28 February 2002 Not authorised After and including 1 March 2002 Authorised AR-5 BOV A Before and including 10 July 2003 Authorised After and including 11 July 2003 Not Authorised AR-6 BOV A Before and including 4 September 2003 Authorised After and including 5 September 2003 Not Authorised AR-7 BOV A After 1 February 2002 and before and including 7 October 2003 Authorised After and including 8 October 2003 Not Authorised BR-2 BOV A Before and including 30 November 2001 Not authorised After and including 1 December 2001 Authorised BR-3 BOV A Before and including 31 October 2002 Authorised After and including 1 November 2002 Not authorised BW-1 BOV, OVI, RUM, RUF A Before and including 7 July 2002 Not authorised After and including 8 July to 22 December 2002 Authorised After and including 23 December 2002 to 6 June 2003 Not authorised After and including 7 June 2003 Authorised BW-2 BOV, OVI, RUM, RUF A Before and including 6 March 2002 Not authorised After and including 7 March 2002 Authorised PY-1 BOV A Before and including 31 August 2002 Not authorised After and including 1 September 2002 to 19 February 2003 Authorised After and including 20 February 2003 Not authorised SZ-2 BOV,RUF, RUW A Before and including 3 August 2003 Not authorised After and including 4 August 2003 Authorised UY-0 BOV, OVI A Before and including 31 October 2001 Not authorised After and including 1 November 2001 Authorised 2 : Category restrictions: No offal authorised (except bovine diaphragm and masseter muscles). . (1) Without prejudice to specific certification requirements provided for by Community agreements with third countries. (2) Former Yugoslav Republic of Macedonia; provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations.  No certificate laid down and fresh meat imports are prohibited.